Hawaiian Electric Exhibit 10




POWER PURCHASE AGREEMENT AMENDMENT NO. 4
This Amendment No. 4 to Power Purchase Agreement (“Amendment No. 4” or
“Amendment”) is made and entered into as of the 14th day of February, 2018, by
and between HAWAIIAN ELECTRIC COMPANY, INC., a Hawaii corporation (“HECO”), and
AES HAWAII, INC., a Delaware corporation, formerly known as AES Barbers Point,
Inc. (“AES Hawaii”), each individually referred to as a “Party” and both
collectively referred to as the “Parties.”


RECITALS
A.    HECO and AES Barbers Point, Inc. (renamed AES Hawaii, Inc. as of
September 12, 1997) have entered into a Power Purchase Agreement dated
March 25, 1988, as subsequently amended, modified and clarified (the “Power
Purchase Agreement”).
B.    HECO and AES Hawaii desire to amend the Power Purchase Agreement as
provided herein below.


NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants contained in this Amendment and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
1.
REGARDING ARTICLE I OF THE POWER PURCHASE AGREEMENT - DEFINITIONS



Article I of the Power Purchase Agreement is hereby amended by adding the
definitions set forth below:
AES Cap is defined in Section 3.4C.
Amendment No. 4 - is defined in the preamble.
Business Day - a day other than a Saturday, Sunday, or federal or State of
Hawaii holiday.
CSP is defined in Section 3.4C.
Daily Fuel Supply Requirement is defined in paragraph 1.1 of the Fuel Supply
Protocol.
DOH is defined in Section 3.4C.
ERP is defined in Section 3.4C.





--------------------------------------------------------------------------------






Fuel Supply Protocol - The Fuel Supply Protocol attached to Amendment No. 4 as
Exhibit 1.
GHG is defined in Section 3.4A.
GHG Rule is the Hawaii “Greenhouse Gas Emissions” Rule, Hawaii Administrative
Rules, Subchapter 11, Section 11-60.1-201, et. seq.
Monthly Fuel Supply Requirement is defined in paragraph 1.1 of the Fuel Supply
Protocol.
Partnership Information is defined in Section 3.4C.
Portfolio Cap is defined in Section 3.4A.
Total Partnership Cap is defined in Section 3.4C.
2.
OTHER CLARIFICATIONS, MODIFICATIONS AND AMENDMENTS TO THE POWER PURCHASE
AGREEMENT



The following provisions of the Power Purchase Agreement are hereby deemed to be
clarified, modified or amended as set forth in this Section 2:
A.Regarding Section 3.2B of the Power Purchase Agreement
Section 3.2B of the Power Purchase Agreement is hereby amended by adding the
following new Section 3.2B(5):
(5)
Operational Commitments - AES Hawaii shall continue and/or implement the various
operational measures at the Facility as set forth in Exhibit 2 to this Amendment
No. 4.

B.Regarding Section 3.2F of the Power Purchase Agreement


Section 3.2F of the Power Purchase Agreement is hereby amended in its entirety
to read as follows:
AES Hawaii shall be responsible for acquiring and storing adequate supplies of
fuel and other materials used in the operation of the Facility, including, but
not limited to, bituminous coal and limestone. An adequate supply of fuel under
normal conditions shall include satisfying the Monthly Fuel Supply Requirement
and the Daily Fuel Supply Requirement. AES Hawaii assumes full risk and
responsibility for acquiring longer term firm supplies of fuel and other
necessary materials and transportation therefor under this Agreement during the
full Term. Without limitation to the generality of the foregoing, AES Hawaii and
HECO shall comply with the Fuel Supply Protocol.


2



--------------------------------------------------------------------------------







C.Regarding Section 3.2 of the Power Purchase Agreement


Section 3.2 of the Power Purchase Agreement is hereby amended by adding the
following new Section 3.2L:
L.    Biomass.
(1) AES Hawaii may reduce coal combustion by modifying its fuel consumption to
include biomass, subject to the prior written approval of HECO, which shall not
be unreasonably withheld.
(2) HECO’s December 2016 Power Supply Improvement Plan (“PSIP”), which was
approved by the PUC, outlines the actions to be taken to achieve Hawaii’s
Renewable Portfolio Standards. The PSIP calls for HECO to seek the most cost
effective resources that meet the necessary requirements for each island. Future
Requests For Proposal will be designed to be technology agnostic, that is, to
allow different renewable technologies to compete to provide the best value for
all customers. This method will require HECO to evaluate each potential resource
as it is added to HECO’s portfolios. The Parties agree to conduct an analysis
with respect to the feasibility of converting the AES Hawaii Plant to burn a
feedstock of biomass rather than coal as set forth in Exhibit 3 hereto (the
“Biomass Conversion Analysis”). The intent of the analysis is to gather
information that can be considered in the next HECO resource planning effort in
the event that upcoming competitive procurements consider projects similar to
those studied in the Biomass Conversion Analysis.
D.Regarding Article III of the Power Purchase Agreement


Article III of the Power Purchase Agreement is hereby amended by adding the
following new Section 3.4:
3.4    Rights and Obligations of AES Hawaii and HECO Regarding GHG Rule
Compliance.
A.     HECO intends to partner with certain other independent power producers to
combine the Hawaiian Electric Companies' portfolio of greenhouse gas emissions
including carbon dioxide, methane, nitrous oxide ("GHG") caps with the GHG caps
of such other independent power producers for purposes of compliance with the
GHG Rule. The total of the combined caps resulting from the partnering of HECO
and such other independent power producers (exclusive of AES Hawaii) is
referenced to herein below as the “Portfolio Cap.” HECO is willing to include
AES Hawaii in such partnering on the terms and conditions set forth in this
Section 3.4.
B.    HECO shall partner with AES Hawaii and combine the Portfolio Cap with AES
Hawaii’s GHG cap for the purpose of GHG Rule compliance during the remaining
Term as set forth in this Section 3.4. HECO and AES Hawaii agree to work
together in good faith.


3



--------------------------------------------------------------------------------





C.    AES Hawaii has obtained the State of Hawaii Department of Health (“DOH”)
approval of its actual emissions data for 2010 or a representative substitute
period allowed under the GHG Rule from which a baseline can be derived. AES
Hawaii has obtained approval from DOH of its baseline which is 1,681,605 short
tons CO2e. The annual GHG “cap” to be included in AES Hawaii’s Covered Source
Permit (“CSP”) (the “AES Cap”) shall be 1,691,605 short tons CO2e/year. HECO and
AES Hawaii shall take the following steps to comply with the GHG Rule:
(1)    HECO shall submit an amended Emissions Reduction Plan (“ERP”) to the DOH
by February 28, 2018. HECO shall include AES as a partner facility and shall
provide to AES Hawaii and to all of the participating partners a narrative and
an attachment to include in each of the partner’s ERPs that describes the
partnership and lists the respective baselines and caps for each facility and
that includes the aggregate of the partners’ caps referenced herein as the
“Total Partnership Cap” by January 31, 2018. Collectively, this information is
referred to herein as the “Partnership Information.”;
(2)    AES Hawaii shall submit its ERP that contains the Partnership Information
and any other information required by the GHG Rule for the AES Hawaii Facility
to the DOH by February 28, 2018;
(3)    HECO shall submit modifications of the relevant Hawaiian Electric
Companies’ Covered Source Permits to the DOH to reflect the reduced GHG
emissions caps for its own facilities and to reflect the combined Total
Partnership Cap for the purpose of GHG Rule compliance during the remaining Term
by March 31, 2018; and
(4)    AES Hawaii shall submit a modification of its CSP to the DOH to establish
its individual GHG AES Cap and the Total Partnership Cap for the purpose of GHG
Rule compliance during the remaining Term by March 31, 2018.
(5)    It is the intent of HECO and AES Hawaii that each of the participating
facilities included within the Total Partnership Cap shall be in compliance with
the GHG Rule regardless of whether such facility’s emissions have exceeded such
facility’s specific cap as long as the combined emissions of all facilities
included within the Total Partnership Cap do not exceed the limit on total
emissions established by the Total Partnership Cap. For avoidance of doubt,
nothing in this Section 3.4C(5) shall be interpreted as obligating AES Hawaii to
cause the emissions of the AES Hawaii Facility to be less than the AES Cap or as
obligating


4



--------------------------------------------------------------------------------





HECO to cause the combined emissions of the facilities included within the
Portfolio Cap to be less than the Portfolio Cap.
(6)    AES Hawaii and each partner participating in the Total Partnership Cap,
shall submit its quarterly total emissions of GHG to HECO and to the other
partners by 30 days after the end of each calendar year quarter. HECO will
aggregate the GHG emissions that are submitted and will distribute the aggregate
emissions for the quarter to each of the partners by 45 days after the end of
each calendar year quarter. AES Hawaii and each partner is responsible for
providing accurate and quality assured data in its quarterly emission
submissions to the partners and HECO.


(7)    AES Hawaii and HECO shall provide each other copies of their respective
draft ERPs by February 15, 2018.


D.    AES Hawaii shall be solely responsible for submitting a timely ERP and a
timely modification of its CSP to DOH as provided in Section 3.4C, obtaining DOH
approval of its ERP and the modification of its CSP, operating within the AES
Cap, paying any penalties assessed by DOH for failure to do so, and paying its
emission fees to DOH. In the event that HECO submits a modification of its ERP
following the submission of the ERP modification set forth in Section 3.4C(2),
AES Hawaii shall submit a timely modification of its CSP to conform to the HECO
modification if necessary, provided however that HECO’s modification shall not
decrease the AES Cap set forth in Section 3.4C. Except as set forth above in
this Section 3.4 with respect to compliance with the GHG Rule, AES Hawaii shall
remain responsible for its emissions and for compliance with laws as and to the
extent provided in Sections 3.2H and 3.2I.
E.    If the PUC issues an “unfavorable PUC order” within the meaning of Section
5.D of Amendment No. 4, HECO may submit a modification of its ERP to the DOH
removing the AES Hawaii Facility as a partner facility. If HECO submits a
modification of its ERP to the DOH removing AES Hawaii Facility as a partner
facility, then AES Hawaii shall promptly submit a modification of its CSP to the
DOH to remove the AES Cap from the Partnership Cap for the purpose of GHG Rule
compliance during the remaining Term.


E.Regarding Section 6.2 of the Power Purchase Agreement


Section 6.2 of the Power Purchase Agreement is hereby amended by replacing the
first paragraph with the following:
By the nineteenth working day of each month, but not later than the second to
last working day of the month, HECO shall pay the monthly Capacity Charge and
monthly Energy Charge as computed in Article V, or provide to AES Hawaii an
itemized


5



--------------------------------------------------------------------------------





statement of its objections to all or any portion of such Monthly Invoice and
pay any undisputed amount.
F.Regarding Section 24.11 of the Power Purchase Agreement


Section 24.11 of the Power Purchase Agreement is hereby amended by replacing the
first two (2) sentences with the following:
AES Hawaii shall provide HECO with a copy of any Steam Sales Contract prior to
its execution by AES Hawaii and the steam buyer. Such contract will provide for,
at a minimum, steam sales under normal operating conditions that are adequate to
maintain the Facility as a Qualifying Facility under PURPA, but shall not allow
for maximum sales that, given the design capability of the Facility, would
jeopardize the supply of the Committed Capacity to HECO when in full operation
as described in Section 3.2D(3).
G.Regarding New Sections 24.16 and 24.17 of the Power Purchase Agreement
Article XXIV of the Power Purchase Agreement is hereby amended by adding the
following new Sections 24.16 and 24.17:
24.16    Financial Compliance
A.    AES Hawaii shall provide existing information in the possession of AES
Hawaii that is reasonably requested by HECO (the “Information”) for purposes of
permitting HECO and Hawaiian Electric Industries, Inc. (“HEI”) to comply with
the requirements of (1) Accounting Standards Codification 810, Consolidation
(formerly FASB Interpretation No. 46 “Consolidation of Variable Interest
Entities” and FASB Statement of Financial Accounting Standards No. 167,
“Amendments to FASB Interpretation No. 46R”), (2) Section 404 of the
Sarbanes-Oxley Act of 2002 (“SOX 404”) and (3) all clarifications,
interpretations and revisions of and regulations implementing Accounting
Standards Codification 810 and SOX 404 issued by the FASB, Securities and
Exchange Commission, the Public Company Accounting Oversight Board, Emerging
Issues Tax Force or other governing agency. In addition, if required by HECO in
order to meet its compliance obligations and upon reasonable prior written
notice from HECO, AES Hawaii shall allow HECO or its independent auditor to
audit, to the extent as is reasonably required, AES Hawaii’s financial records,
including its system of internal controls over financial reporting; provided
that HECO shall be responsible for all costs associated with the foregoing,
including, but not limited to AES Hawaii’s reasonable internal costs. HECO shall
limit access to such Information to persons involved with such compliance
matters and restrict persons involved in HECO’s monitoring, dispatch or
scheduling of AES Hawaii and/or the Facility, or the administration of this
Agreement, from having access to such Information, (unless such participation is
approved, in writing in advance, by AES Hawaii). Persons who obtain access to
any Information at any time shall not participate in any future negotiations of
amendments, modifications, clarifications or renewals or replacements of this
Agreement. Notwithstanding anything to the contrary herein, prior to any request
for Information or any audit of AES Hawaii that may be required pursuant to this
Section 24.16, HECO must provide to AES Hawaii


6



--------------------------------------------------------------------------------





(a) a written request from HECO’s accounting officer that sets forth the
justification for such request for Information or audit in reasonable detail,
(b) the underlying analysis performed by HECO that validates such request for
Information or audit and (c) a written confirmation from HECO’s independent
auditors that such request for Information or audit is necessary for HECO in
order to meet its compliance obligations as set forth in this Section 24.16.
B.    If there is a change in circumstances that is not caused by or the fault
of HECO (e.g., a change in accounting standards) during the Term that would
trigger consolidation of AES Hawaii’s finances onto HECO’s balance sheet, then
AES Hawaii and HECO will reasonably cooperate to attempt to eliminate such
consolidation; provided that such cooperation and elimination (if any) has no
adverse impact on AES Hawaii.
C.    HECO shall, and shall cause HEI to, maintain the confidentiality of the
Information as provided in this Section 24.16. HECO may share the Information on
a confidential basis with HEI and the independent auditors and attorneys for
HECO and HEI. (HECO, HEI and their respective independent auditors and attorneys
are collectively referred to in this Section 24.16 as “Recipient.”) If either of
HEI or HECO reasonably concludes, and as confirmed in writing by HEI’s or HECO’s
independent auditor, that (i) consolidation or financial reporting with respect
to AES Hawaii and/or this Agreement is necessary and (ii) disclosure of certain
Information is necessary to satisfy applicable disclosure and reporting or other
requirements, then HEI and HECO shall promptly and, to the extent permitted by
law, no less than two (2) Business Days prior to any proposed disclosure of
Information, provide notice to AES Hawaii of such findings (including therewith
a copy of the independent auditor’s written determination). HEI and HECO may
disclose Information to the Public Utilities Commission and the Division of
Consumer Advocacy of the Department of Commerce and Consumer Affairs of the
State of Hawaii in connection with the Public Utilities Commission’s rate making
activities for HECO and other HEI affiliated entities; provided that (a) HECO
shall provide at least seven (7) Business Days’ notice to AES Hawaii before
making any such disclosure, (b) HEI and HECO shall cooperate with AES Hawaii in
seeking a protective order or other appropriate remedy (including redaction of
Information not so required to be disclosed) prior to disclosure and (c) if the
scope or content of the Information to be disclosed to the Public Utilities
Commission exceeds or is more detailed than that already disclosed pursuant to
this Section 24.16C, such Information will not be disclosed until the Public
Utilities Commission first issues a protective order to protect the
confidentiality of such Information. If such protective order or other remedy is
not obtained, Recipient shall furnish only that portion of the Information that
it is legally required to so furnish and shall use reasonable efforts to obtain
assurance that confidential treatment will be accorded to any disclosed
Information.
D.    In circumstances other than those addressed in Section 24.16C, if any
Recipient becomes legally compelled under applicable law or by legal process
(e.g., deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose all or a portion of the
Information, such Recipient shall (i) provide AES Hawaii with notice thereof
immediately upon obtaining knowledge thereof


7



--------------------------------------------------------------------------------





and prior to disclosure and (ii) cooperate with AES Hawaii in seeking a
protective order or other appropriate remedy (including redaction of Information
not so required to be disclosed). In its sole discretion, AES Hawaii may waive a
Recipient’s compliance with the terms of this Section 24.16 following its
receipt of such Recipient’s notice pursuant to this Section 24.16D. If such
protective order or other remedy is not obtained or AES Hawaii waives such
Recipient’s compliance with the provisions of this Section 24.16, Recipient
shall furnish only that portion of the Information that it is legally required
to so furnish and shall use reasonable efforts to obtain assurance that
confidential treatment will be accorded to any disclosed Information.
E.    HECO and HEI shall be permitted to use the Information solely for purposes
of meeting their respective compliance obligations as described in this Section
24.16 and neither HECO nor HEI shall use the Information for any other purpose.
F.    The obligation of nondisclosure and restricted use imposed on each
Recipient under this Section 24.16 shall not extend to any portion(s) of the
Information that (1) was known to such Recipient prior to receipt and not
subject to an obligation or duty of confidentiality, (2) without the fault of
such Recipient is available or becomes available to the general public, or
(3) is received by such Recipient from a third party not known by the Recipient
to be bound by an obligation or duty of confidentiality.
24.17    Information Provided to American Appraisal
Each party represents and warrants to the other party that the information
provided by such party to American Appraisal Company, Inc. in connection with
its assessment of the remaining useful life and fair value of the Facility as of
December 31, 2008 was true and accurate. AES Hawaii agrees that if reassessment
of the remaining useful life and fair value of the Facility is reasonably
required on future occasions, AES Hawaii will reasonably cooperate with HECO, at
HECO’s sole cost and expense, in performing or obtaining such reassessment.
H.Regarding Attachment F to the Power Purchase Agreement


Attachment F to the Power Purchase Agreement is hereby amended by replacing it
in its entirety with the following:
QUALIFIED ENGINEERS LIST


In accordance with Section 3.3E, the following Engineering Firms are qualified
to provide an independent engineering assessment on practices relating to Good
Engineering and Operating Practices:


Black & Veatch
11401 Lamar
Overland Park, KS 66211
Attn: Kevin A. Kerschen
(919) 462-7314 Work


8



--------------------------------------------------------------------------------







(919) 244-5969 Mobile
KerschenKA@bv.com


Sargent & Lundy
55 East Monroe Street
Chicago, Illinois 60603
Attn: Mark F. Santschi
(312) 269-6653 Work
(312) 623-1675 Mobile
MARK.F.SANTSCHI@sargentlundy.com


3.
TERMINATION OF OPTION AGREEMENT



The Parties shall execute and deliver, and AES Hawaii shall cause AES Kalaeloa
Venture, L.L.C. to execute and deliver, no later than the 30th day following the
PUC Approval Date as defined in Section 5.D of Amendment No. 4, the option
termination agreement attached hereto as Exhibit 4 (“Option Termination
Agreement”); provided, that if the PUC has not issued a PUC Approval Order or an
unfavorable PUC order (as defined below) by the second anniversary of the date
hereof, then the Parties and AES Kalaeloa Venture, L.L.C. shall execute and
deliver the Option Termination Agreement within 15 days after the second
anniversary of the date hereof.
4.
STAY AND TERMINATION OF ARBITRATION



The Parties agree that the matter styled AES Hawaii, Inc. v. Hawaiian Electric
Company, Inc. before the American Arbitration Association, Case Number
01-15-003-9951 (“Arbitration”) shall be stayed from the Execution Date through
and including the first to occur of the PUC Approval Date as defined in Section
5.C or fifteen (15) days after the receipt of an unfavorable PUC order as set
forth in Section 5.D. The Parties hereby acknowledge and agree that effective on
the PUC Approval Date as defined in Section 5.C:
A.    HECO and AES shall be deemed to have terminated their respective rights
under the Letter Agreement dated October 23, 1992 (“Letter Agreement”) and the
Letter Agreement shall be deemed to be of no further force or effect.
B.    Each Party fully and finally releases and discharges the other Party from
any and all claims it has arising from or related to the Parties’ Letter
Agreement, any right to Committed Capacity above 180 MW, and all claims made in
the Arbitration. For avoidance of doubt, each Party expressly reserves all other
claims and rights it may have under the PPA.
C.    Counsel for the Parties will execute and file a stipulation of dismissal
with prejudice of the Arbitration with the American Arbitration Association.
5.
REGULATORY APPROVAL



A.HECO and AES Hawaii shall use good faith efforts to obtain, as soon as
practicable, a final non-appealable order from the Public Utilities Commission
of the State of Hawaii (“PUC”) that does not contain terms and conditions deemed
by HECO to be


9



--------------------------------------------------------------------------------





unacceptable and is in a form deemed by HECO to be reasonable, in HECO’s sole,
but nonarbitrary, discretion (except as set forth below), ordering that this
Amendment No. 4 is approved either:


(1)without modifications; or


(2)with such modifications that are acceptable to AES Hawaii and HECO. For
purposes of this clause (2), modifications to Amendment No. 4 that are required
by such order shall be deemed acceptable to the Parties unless either AES Hawaii
or HECO, within ten days of such Party’s receipt of a copy of such order,
notifies the other Party in writing that such modifications are unacceptable.


The final non-appealable order described in this Section 5.A is referred to
herein below as the “PUC Approval Order.”
B.As used in Section 5.A above, the term “final non-appealable order from the
PUC” means a PUC Approval Order (1) that is considered to be final by HECO, in
its sole, but nonarbitrary, discretion, because HECO is satisfied that no party
to the subject Public Utilities Commission proceeding intends to seek a change
in such PUC Approval Order through motion or appeal, or (2) that is not subject
to appeal to any Circuit Court of the State of Hawaii, Intermediate Court of
Appeals of the State of Hawaii, or the Supreme Court of the State of Hawaii,
because the period permitted for such an appeal (the “Appeal Period”) has passed
without the filing of notice of such an appeal, or (3) that was affirmed on
appeal to (or which appeal was dismissed by) any Circuit Court of the State of
Hawaii, Intermediate Court of Appeals of the State of Hawaii, or the Supreme
Court of the State of Hawaii, or was affirmed (or dismissed) upon further appeal
or appellate process, and that is not subject to further appeal, because the
jurisdictional time permitted for such an appeal and/or further appellate
process such as a motion for reconsideration or an application for writ of
certiorari has passed without the filing of notice of such an appeal or the
filing for further appellate process. Promptly after receipt by HECO of a PUC
Approval Order, HECO shall provide AES Hawaii with a copy of such PUC Approval
Order together with a written statement as to whether the conditions set forth
in Section 4.B have been satisfied. The “Appeal Period” under Hawaii law is
currently thirty (30) days after entry of an appealable order plus an extension
to the next business day if the thirty-day period expires on a weekend or
holiday.


C.As used in Amendment No. 4, the term “PUC Approval Date” shall be defined as
the date of issuance of the PUC Approval Order if HECO provides the written
statement referred to in the second to the last sentence of Section 5.B to the
effect that the condition referred to in clause (1) of the first sentence of
Section 5.B of Amendment No. 4 has been satisfied, or in the absence of such a
written statement:


(1)If a PUC Approval Order is issued and is not made subject to a motion for
reconsideration filed with the PUC or an appeal, the PUC Approval Date shall be
the date one day after the expiration of the Appeal Period following the
issuance of the PUC Approval Order.


(2)If the PUC Approval Order became subject to a motion for reconsideration, and
the motion for reconsideration is denied or the PUC Approval Order is


10



--------------------------------------------------------------------------------





affirmed after reconsideration, and such order is not made subject to an appeal,
the PUC Approval Date shall be deemed to be the date one day after the
expiration of the Appeal Period following the order denying reconsideration of
or affirming the PUC Approval Order.


(3)If the PUC Approval Order, or an order denying reconsideration of the PUC
Approval Order or affirming approval of the PUC Approval Order after
reconsideration, becomes subject to an appeal, then the PUC Approval Date shall
be the date upon which the PUC Approval Order becomes a final non-appealable
order from the PUC within the meaning of Section 5.B.


D.As used in Amendment No.4, the term “unfavorable PUC order” means an order
from the PUC concerning Amendment No. 4 that: (i) dismisses HECO’s application;
(ii) denies HECO’s application; or (iii) approves HECO’s application but
contains terms and conditions deemed unacceptable by either Party, consistent
with Section 5.A(2) of Amendment No. 4.


E.AES Hawaii at its election may seek to intervene or to participate in the PUC
docket for approval of Amendment No. 4 pursuant to applicable rules and orders
of the PUC. If AES Hawaii files a motion to intervene or to participate, HECO
shall file a letter with the PUC supporting AES Hawaii’s motion to intervene or
to participate. The scope of AES Hawaii’s intervention or participation shall be
determined by the PUC. However, AES Hawaii expressly agrees to seek intervention
or participation for the limited purpose and only to the extent necessary to
assist the PUC in making an informed decision regarding the approval of
Amendment No. 4. If AES Hawaii chooses not to seek intervention or participation
in the docket, then AES Hawaii expressly agrees and knowingly waives the right
to claim, before the PUC, in any court, arbitration or other proceeding, that
the information submitted and the arguments offered by HECO in support of the
application requesting approval of Amendment No. 4 are insufficient to meet
HECO’s burden of justifying that the terms of Amendment No. 4 are just and
reasonable and in the public interest, or otherwise deficient in any manner for
purposes of supporting the PUC’s approval of Amendment No. 4. AES Hawaii shall
not seek in the docket, and HECO shall not disclose to AES Hawaii, any
confidential information that would provide AES Hawaii with an unfair business
advantage or would otherwise harm the position of others with respect to their
ability to compete on equal and fair terms.


6.
EFFECTIVENESS OF AMENDMENT NO. 4



Amendment No. 4 shall become effective upon the full execution and delivery of
Amendment No. 4. Amendment No. 4 shall continue in effect for lesser of (i) the
balance of the Term of the Power Purchase Agreement and (ii) the date of an
unfavorable PUC order.


7.
OTHER TERMS UNCHANGED; CONFLICT BETWEEN DOCUMENTS



All of the terms and conditions of the Power Purchase Agreement that are not
altered, amended or replaced by the provisions of this Amendment No. 4 shall
remain in full force and effect. In the event that a conflict arises between the
Power Purchase Agreement and this Amendment No. 4, this Amendment No. 4 shall
prevail, but the respective documents shall be interpreted to be in harmony with
each other where possible.


11



--------------------------------------------------------------------------------





8.
ENTIRE AGREEMENT

This Amendment No. 4 and the Power Purchase Agreement, as amended herein, embody
the whole agreement and understanding of the parties as to matters described
herein and supersede and nullify all prior agreements, arrangements and
understandings related to the subject matter of this Amendment No. 4; provided,
however, that nothing in this Section 8 shall cause the Power Purchase Agreement
to be invalid or unenforceable against HECO or AES Hawaii on the basis of
regulatory action concerning this Amendment No. 4.
9.
MISCELLANEOUS



A.Capitalized terms defined in Section 1 and hereof shall have the same meanings
when used elsewhere in this Amendment No. 4. Capitalized terms used but not
defined in this Amendment No. 4 shall have the respective meanings given to them
in the Power Purchase Agreement.


B.The failure of either Party to enforce at any time any of the provisions of
this Amendment No. 4, or to require at any time performance by the other Party
of any of the provisions hereof, shall in no way be construed to be a waiver of
such provisions, nor in any way to affect the validity of this Amendment No. 4
or any part hereof, or the right of such Party to enforce every such provision.


C.No modification or waiver of all or any part of this Amendment No. 4 shall be
valid unless it is reduced to writing that expressly states that the parties
thereby agree to a waiver or modification as applicable and signed by both
parties.


D.This Amendment No. 4 may be executed in several counterparts and all so
executed counterparts shall constitute one agreement, binding on both Parties
hereto, notwithstanding that both Parties may not be signatories to the original
or the same counterpart. For all purposes, duplicate unexecuted and
unacknowledged pages of the counterparts may be discarded and the remaining
pages assembled as one document.


E.This Amendment No. 4 and all documents executed and delivered in connection
herewith, and all notices and other communications given pursuant to this
Amendment No. 4, may be executed and signatures transmitted via email or
facsimile in addition to the methods prescribed in Section 24.2 of the PPA.
Email or facsimile deliveries shall be sent as follows:


To HECO:
Email: ppanotices@hawaiianelectric.com
Fax: (808) 203-1238, attention Director Energy Procurement
 
 
With a copy to:
Email: legalnotices@hawaiianelectric.com
 
 
To AES Hawaii:
Email: steven.barnoski@aes.com
Fax: (808) 682-4915, attention Steven Barnoski











12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
FOR AES HAWAII, INC.




By:
/s/ Patrick G. Murphy
 
Name
Patrick G. Murphy
 
Its
Vice President





FOR HAWAIIAN ELECTRIC COMPANY, INC.


By:
/s/ Shelee M. T Kimura
 
 
 
 
 
Name:
Shelee M. T. Kimua
 
Its:
Senior Vice President Business Development & Strategic Planning
 
 
 
 
 
By:
/s/ Alan M. Oshima
 
 
 
 
 
Name:
Alan M. Oshima
 
Its:
President & Chief Executive Officer











--------------------------------------------------------------------------------






EXHIBIT 1
Fuel Supply Protocol
1.
Fuel Supply Requirements and Consequences of Shortage of Fuel Supply



1.1
AES Hawaii shall have (a) a Monthly Average Daily Fuel Supply of at least
twenty-five (25) days during each calendar month (the “Monthly Fuel Supply
Requirement”) and (b) at least ten (10) days of Available Fuel Supply on each
day (the “Daily Fuel Supply Requirement”). As used in this Annex, (i) “Available
Fuel Supply” means AES Hawaii’s fuel supply on Oahu and (ii) “Monthly Average
Daily Fuel Supply” means AES Hawaii’s average daily fuel supply on Oahu unloaded
from a ship and fuel supply on any ship that is docked at Kalaeloa Barber’s
Point Harbor that has not yet been unloaded during any calendar month as shown
in the Fuel Supply Report (as defined in paragraph 2.1 below) for such month.



1.2
For the purposes of this Annex, in determining the number of days of Available
Fuel Supply and the Monthly Average Daily Fuel Supply, the amount of days shall
be rounded to the nearest whole number.



1.3
If a Diversion Event occurs, AES Hawaii shall (a) promptly notify HECO thereof
and (b) use reasonable efforts to cause an affiliate of AES Hawaii to divert a
coal vessel that is transporting fuel to an affiliate of AES Hawaii to instead
deliver such fuel to AES Hawaii at Kalaeloa Barber’s Point Harbor. “Diversion
Event” means any event that will prevent the arrival and discharge of a
nominated coal vessel in sufficient time to permit AES Hawaii to be continuously
dispatched according to the terms of this Fuel Supply Protocol without
interruption until a subsequent or replacement AES Hawaii coal vessel is
expected to be loaded and arrive for discharge at Kalaeloa Barber’s Point
Harbor.



2.
Reporting of Fuel Supply and Dispatch of the Facility



2.1
By the 10th business day of each calendar month during the Term, AES Hawaii
shall provide to HECO a fuel supply report (the “Fuel Supply Report”) detailing
(a) the projected daily Available Fuel Supply, the projected daily fuel
consumption and the projected dates and amounts of fuel deliveries for the
subsequent 365-day period (the “365-Day Projected Fuel Supply”) and (b) the
historical data setting forth the actual daily Available Fuel Supply, the actual
daily fuel consumption, the actual dates and amounts of fuel deliveries and the
Monthly Average Daily Fuel Supply. In the event a pattern of material
inconsistencies in the 365-Day Projected Fuel Supply provided by AES Hawaii is
found, as compared to the Monthly Average Daily Fuel Supply for the same month,
upon HECO’s request, AES Hawaii shall perform, at AES Hawaii’s expense, a review
of their assumptions and formulas used to project the fuel supply and provide
HECO with its proposed remedial action plan within 10 business days of such
request.



Ex 1-1



--------------------------------------------------------------------------------





2.2
Upon receipt of the Fuel Supply Report each month, if the 365-Day Projected Fuel
Supply projects that AES Hawaii will have less than 15 days of Available Fuel
Supply on any day in such month, then the following provisions shall apply
during such month:



(a)
In addition to providing the Fuel Supply Report on a monthly basis as required
under paragraph 2.1 above, AES Hawaii shall also provide to HECO daily updates
to the 365-Day Projected Fuel Supply (including updates to the projected daily
Available Fuel Supply, projected daily fuel consumption and projected dates and
amounts of fuel deliveries) and the expected date that coal will be fully
unloaded from the next fuel delivery.



(b)
If the next delivery of coal is not expected to be on Oahu (unloaded from a
ship) before the 9th day of projected Available Fuel Supply point is reached
(i.e., 9 days or less of fuel), then HECO may dispatch the Facility at a lower
level to conserve fuel. As a condition precedent to HECO exercising its right to
dispatch the Facility at a lower level pursuant to this paragraph 2.2(b), HECO
shall consult with AES Hawaii about the situation and use reasonable efforts to
accommodate the views of AES Hawaii.



(c)
If HECO dispatches the Facility at a lower level to conserve fuel pursuant to
clause (b) above and HECO obtains replacement energy as a result thereof, AES
Hawaii shall pay to HECO the difference between HECO’s fuel costs for such
replacement energy and the energy costs that would have been incurred pursuant
to the PPA if the Facility had produced the energy for the period during which
the replacement energy was obtained; provided that for purposes of the
foregoing, “replacement energy” shall mean the difference between (i) the
estimate of how the Facility would have been dispatched were it not for the
reduction in output necessary to conserve fuel, and (ii) the actual dispatch of
the Facility. HECO shall cause any net benefit of such payment to be passed
through to its ratepayers.



2.3
In accordance with the PPA, HECO has the right to dispatch the Facility anywhere
between the maximum and minimum levels specified in the PPA. If HECO dispatches
(pursuant to 2.2(b)) or AES Hawaii requests dispatch of the Facility at a lower
level (than it would otherwise be dispatched at) because of AES Hawaii’s
shortage in fuel supply, such reduction of dispatch shall be considered a
derating for purposes of the Capacity Charge, the Fixed O&M Cost component of
the Energy Charge, the Equivalent Availability Factor and the Equivalent Forced
Outage Rate.



2.4
Except as expressly provided in this Annex, nothing in this Annex amends, alters
or waives any rights or remedies HECO has pursuant to the PPA.



2.5
Section 8.1B of the PPA shall not apply to any derating pursuant to this Annex.





Ex 1-2



--------------------------------------------------------------------------------





2.6
Pursuant to Section 15.2 of the PPA, the obligations of AES Hawaii under this
Annex shall be excused to the extent and for the period that its inability to
perform is caused by a Force Majeure event; provided that in the case of a Force
Majeure event that affects AES Hawaii’s fuel supply (such as the sinking of a
coal vessel), such provision shall not apply to the first twenty (20) days of
AES Hawaii’s obligations hereunder that are affected by such Force Majeure
event.





Ex 1-3



--------------------------------------------------------------------------------






Exhibit 2
Operational Commitments
AES Hawaii confirms, commits to, or shall implement the following:
1.         Ramp Rate:  Continue operating the Facility in accordance with the
following minimum ramp rates:
(a)       2.4 MW/minute when the Facility’s output is between 78 MW and 165 MW;
(b)       1.2 MW/minute when the Facility’s output is between 70 MW and 78 MW
and between 165 MW and 172 MW;
(c)       0.6 MW/minute when the Facility’s output is between 63 MW and 70 MW
and between 172 MW and 180 MW.
2.        Droop Response 
(a)       AES Hawaii will perform droop response tests consistent with
specifications provided by Hawaiian Electric.  These tests will be coordinated
around the next scheduled turbine outage (which is currently scheduled for
2018). Hawaiian Electric to provide testing protocol.
(b)       There is evidence that the DCIS system sees a MW mismatch from the LDC
and counters the Facility’s droop response.  AES Hawaii to modify the control
logic such that the MW mismatch does not exist during periods of frequency
disturbance.  AES Hawaii does not commit to replacing the DCIS.  Due to the risk
of Facility trip when downloading control logic, AES Hawaii will coordinate the
timing of the upgrade with Hawaiian Electric to minimize risk.  This upgrade
will be completed during the next scheduled turbine outage (which is currently
scheduled for 2018) while maintaining AES Hawaii’s safety and reliability
standards.
(c)       AES Hawaii will perform droop testing to verify the droop curve and
verify that the DCIS changes are effective once made.
(d)       The Facility will continue to use a droop setting of 5%, with zero
deadband.
3.         Enhanced Protection and Control Capabilities
(a)       Turbine Trip Scheme
AES Hawaii lowered the trip timing on the 32-1 reverse power generation
protection relay from 2.5 seconds to 0.25 seconds prior to 11/15/15.
(b)       Protection Upgrade


Ex 2-1



--------------------------------------------------------------------------------





AES Hawaii performed protection upgrades to SEL 300G technology at its own
expense in 2013 as requested by HECO.
(c)        Fault Ride-Through Capability
(i)       AES Hawaii examined the equipment that tripped during the March 7,
2012 event and has since upgraded its excitation and voltage regulation system
to improve the Facility’s ability to ride-through voltage dips and maintain a
constant high side voltage.  


(ii)      AES Hawaii will continue to operate in automatic voltage regulation
mode.


(d)      On-line Turbine Protection Testing.  The following items are currently
in practice by AES and shall continue to be so:
(i)        If requested by Hawaiian Electric, AES Hawaii will lower unit load
during turbine protection testing in order to lower risk to the system with no
impact to availability.


(ii)       Testing to be coordinated with Hawaiian Electric’s System Operation
Department.


(iii)      AES Hawaii to stay on EMS during such testing unless directed
otherwise by System Operation Control Center (no impact to availability).


(e)        Wood Poles
(i)        AES Hawaii currently has three wood poles between two steel
structures (one at AES Hawaii’s main transformer and one at the substation,
which poles support both generator and startup power transmission lines).


(ii)       AES Hawaii will continue to inspect the wood poles per industry
standards and ensure any needed remediation (including replacement) to comply
with industry standards is completed.


(f)        Maintenance Practices
(i)        AES Hawaii has conducted a thorough inspection of the generator by
performing the following:


(A)
Nondestructive testing of retaining rings (Toshiba advised that the inspection
be done with the retaining rings on); and

(B)
Flux probe testing before the generator went offline for its most recent
turbine/generator outage.

(C)
AES conducted on-line flux probe testing in 2015.



Ex 2-2



--------------------------------------------------------------------------------





(ii)       AES Hawaii performed maintenance on transformer components and the
138 kV structure at the scheduled turbine outage in 2015 and will do so again at
the next scheduled turbine outage scheduled for 2018.






Ex 2-3



--------------------------------------------------------------------------------






EXHIBIT 3
Biomass Conversion Analysis
The Parties hereby agree as follows:
1.
Biomass Conversion Analysis. Upon AES’ written request, HECO agrees to conduct
analysis as set forth in this Exhibit 3. The Parties agree that:



a.
AES shall provide to HECO in writing the necessary data points that will serve
as the basis of the Biomass Conversion Analysis. At a minimum, the following
shall be provided:



1.
All Pricing components as contemplated by AES (capacity, energy, O&M);



2.
Performance characteristics (e.g. ramp rates); and



3.
Start and end date for PPA term.



b.
HECO shall perform the following analysis utilizing the approved PSIP (D&O 34696
dated July 14, 2017) as a base case:



1.
“In/Out” analysis compared to the base case utilizing Plexos software;



2.
Customer impact results assuming contemplated term; and



3.
Benefit/Cost ratio.



c.
There shall be at least two telephonic conference calls between the Parties,
with the first call occurring no later than 15 days after receipt of the initial
results and the second call occurring no later than 15 days after revised
Results based on clause (d) below; and



d.
Within 15 days after the initial results and first telephonic conference call,
AES shall prepare a revised configuration and/or data points that will serve as
a basis for a sensitivity analysis that will be utilized in the final Biomass
Conversion Analysis, which shall take into account and incorporate any
sensitivities requested by AES based on the initial results.



2.
No agency.  Neither party is the agent, representative or partner of the other
party and this agreement shall not be interpreted or construed to create an
association, agency, joint venture or partnership relationship between the
parties.



3.
Confidential Information. The information provided by AES to HECO in accordance
with Sections 1(a) and (d), and the information provided by HECO to AES in
accordance with Sections 1(b) and (d), shall be considered Confidential
Information. The Parties agree to keep the Confidential Information confidential
and agree not to disclose any Confidential Information to anyone without the
express prior written consent of the other



Ex 3-1



--------------------------------------------------------------------------------





Party, except that (i) disclosures may be made to the PUC and/or the Consumer
Advocate, in which case the disclosing Party shall request that such disclosures
will be subject to a protective order, (ii) disclosures may be made as required
by law, (iii) disclosures may be made by either Party to its affiliates, and
(iv) disclosures may be made as may be necessary to obtain legal or professional
advice for tax or business purposes. If a disclosure is made under clause (iii)
or (iv) above, the recipient of the Confidential Information shall be informed
of the confidentiality agreement and requested to keep the information
confidential to the extent practicable.




Ex 3-2



--------------------------------------------------------------------------------






EXHIBIT 4
Option Termination Agreement
This Option Termination Agreement (this “Agreement”) is entered into on [_____],
2018 by and among AES Hawaii, Inc., a Delaware corporation (“AES”), AES Kalaeloa
Venture, L.L.C., a Delaware limited liability company (“AES-K”), and Hawaiian
Electric Company, Inc., a Hawaii corporation (“HECO”), each individually
referred to as a “Party” and collectively referred to as the “Parties.” 
RECITALS
A.
The Parties previously entered into that certain Option Agreement, dated as of
May 8, 2003, by and among AES, AES-K, and HECO, as amended by that certain
Amendment to Option Agreement, dated as of July 25, 2003 (together, the “Option
Agreement”), pursuant to which HECO was granted an option to acquire an interest
in the site and easements described on Exhibit A attached hereto.



B.
On February 14, 2018, AES and HECO entered in to Amendment No. 4 to the Power
Purchase Agreement pursuant to which, among other things, they agreed to enter
into this Option Termination Agreement.



C.
In order to fulfill their obligations under Amendment No. 4 to the Power
Purchase Agreement, AES and HECO desire to enter into this agreement to
terminate the Option Agreement.



NOW THEREFORE, subject to the terms and conditions set forth herein, the Parties
agree as follows:
1.    TERMINATION. The Option Agreement is hereby terminated concurrently with
the execution of this Agreement, and the Parties shall have no further
obligations to each other under the Option Agreement, and the Option Agreement
shall be of no further force and effect. In connection with such termination,
neither Party shall be liable to the other Party for any termination payments.
The Parties agree to take any and all actions necessary to effect this
termination.
2.    MISCELLANEOUS. Incorporation by Reference.  The following provisions of
Amendment No. 4 are hereby incorporated by reference into this Agreement,
mutatis mutandis: Section 9.B, Section 9.C, Section 9.D, and Section 9.E.
[Remainder of Page Left Intentionally Blank.]


Ex 4-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Option Termination
Agreement to be executed by their duly authorized representatives as of the date
first set forth above.
 
AES HAWAII, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
AES KALAELOA VENTURE, L.L.C.
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
HAWAIIAN ELECTRIC COMPANY,
 
INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 























































[Signature Page to Option Termination Agreement]




Ex 4-2



--------------------------------------------------------------------------------






Exhibit A
TO
Option Termination Agreement


PROPERTY
Those certain lands in the City and County of Honolulu, State of Hawaii,
described as follows:






AREA ONE:
BEING A PORTION OF LOT 5882 (MAP 537)
LAND COURT APPLICATION 1069
Situated on the North side of Kaomi Loop at Honouliuli, Ewa, Oahu, Hawaii


Beginning at the Southeast corner of this parcel of land being, also, the
Southwest corner of Lot 716-A (Map 120) of Land Court Application 1069 and on
the North side of Kaomi Loop the coordinates of the said point of beginning a
3/4 inch rebar in concrete referred to City & County Survey Street Monument at
the intersection of Hanua Street and Kaomi Loop being 174.38 feet South and
1,394.46 feet West, hence running by azimuths measured clockwise from true
South:
1.
81°
39'
358.00
feet along the North side of Kaomi Loop;
 
 
 
 
 
2.
171°
39'
380.42
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
3.
261°
“39'
358
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
4.
351°
39'
380.42
feet along Lot 716-A (Map 120) of Land Court Application 1069 to the point of
beginning and containing an Area of 136,190 Square Feet.



AREA TWO:
BEING A PORTION OF LOT 5882 (MAP 537)
LAND COURT APPLICATION 1069
Situated approximately 63 feet North off Kaomi Loop at Honouliuli, Ewa, Oahu,
Hawaii


Beginning at the Northeast corner of this parcel of land the direct azimuth and
distance from a 1/2 inch pipe at the Southeast corner of Lot 5882 (Map 537) of
Land Court Application 1069 being 164° 43' 03" 430.80 feet, the coordinates of
the said point of beginning referred to City & County Street Survey Monument at
the intersection of Hanua Street and Kaomi Loop being 373.34 feet North and
607.65 feet West, hence running by azimuths measured clockwise from true South:


Exhibit A-1



--------------------------------------------------------------------------------





1.
351°
39'
346.85
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
2.
36°
39'
 
Thence along the remainder of Lot 5882 (Map 537) of Land Court Application 1069
on a curve to the right with radius of 18.00 feet the chord azimuth and distance
being: 25.46 feet;
 
 
 
 
 
3.
81°
39'
397.00
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
4.
126°
39'
 
Thence along the remainder of Lot 5882 (Map 537) of Land Court Application 1069
on a curve to the right with radius of 18.00 feet the chord azimuth and distance
being: 25.46 feet;
 
 
 
 
 
5.
171°
39'
346.85
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
6.
261°
39'
433.00
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069 to
the point of beginning and containing an Area of 157,841 Square Feet or 3.624
Acs.





Areas One and Two being a portion of the land described in and covered by
Transfer Certificate of Title No. 161,156.
TOGETHER WITH easements for access and other purposes over, across, along and
upon the following easement areas:
EASEMENT A
AFFECTING LOT 5882 (MAP 537)
OF LAND COURT APPLICATION 1069
Situated on the North side of Kaomi Loop at Honouliuli, Ewa, Oahu, Hawaii


Beginning at the Southeast corner of this parcel of land the azimuth and
distance from a 1/2 inch pipe at the Southeast Corner of Lot 5882 ( Map 537) of
Land Court Application 1069 being 81° 39' 52.00 feet to the said point of
beginning, the coordinates of the said point of beginning referred to City &
County Survey Street Monument at the intersection of Hanua Street and Kaomi Loop
being 49.78 feet South and 545.55 feet West, hence running by azimuths measured
clockwise from true South:
1.
81°
39'
433.00
feet along the North side of Kaomi Place;
 
 
 
 
 
2.
171°
39'
80.80
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;



Exhibit A-2



--------------------------------------------------------------------------------





3.
306°
39'
 
Thence along HECO Area Two and along the remainder of Lot 5882 (Map 537) of Land
Court Application 1069 on a curve to the right with a radius of 18.00 feet, the
chord azimuth and distance being:
25.46 feet;
 
 
 
 
 
4.
261°
39'
397.00
feet along HECO Area Two and along the remainder of Lot 5882 (Map 537) of Land
Court Application 1069;
 
 
 
 
 
5.
216°
39'
 
Thence along HECO Area Two and along the remainder of Lot 5882 (Map 537) of Land
Court Application 1069 on a curve to the right with a radius of 18.00 feet, the
chord azimuth and distance being:
25.46 feet;
 
 
 
 
 
6.
351°
39'
80.80
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069 to
the point of beginning and containing an Area of 27,331 Sq. Ft. or 0.627 Acs.



EASEMENT B
AFFECTING LOT 5882 (MAP 537)
OF LAND COURT APPLICATION 1069
Situated approximately 63 feet North off Kaomi Loop at Honouliuli, Ewa, Oahu,
Hawaii


Beginning at the Northeast corner of this parcel of land being also the
Northwest corner of HECO Area Two, the coordinates of the said point of
beginning referred to City & County Survey Street Monument at the intersection
of Hanua Street and Kaomi Loop being 310.46 feet South and 1,036.07 feet West,
hence running by azimuths measured clockwise from true South:
1.
351°
39'
364.85
feet along HECO Area Two and along the remainder of Lot 5882 (Map 537) of Land
Court Application 1069;
 
 
 
 
 
2.
81°
39'
215.00
feet over and across Retention Pond Parcel and along the remainder of Lot 5882
(Map 537) of Land Court Application 1069;
 
 
 
 
 
3.
171°
39'
364.85
feet along Lot 716-A (Map 120) of Land Court Application 1069;
 
 
 
 
 
4.
261°
39'
215.00
feet over and across Retention Pond Parcel and along the remainder of Lot 5882
(Map 537) of Land Court Application 1069 to the point of beginning and
containing an Area of 78,443 Sq. Ft. or 1.801 Acs.



Exhibit A-3



--------------------------------------------------------------------------------





EASEMENT C
AFFECTING
LOT 5882 (Map 537) OF LAND COURT APPLICATION 1069
Situated approximately 400 feet North off Kaomi Loop
at Honouliuli, Ewa, Oahu, Hawaii


Beginning at a point on the East side of this easement being also the Northwest
corner of HECO Area One the coordinates of the said point of beginning referred
to City & County Survey Street Monument at the intersection of Hanua Street and
Kaomi Loop being 150.02 feet North and 1,803.91 feet West, hence running by
azimuths measured clockwise from true South:
1.
351°
39'
30.00
feet along HECO Area One and along the remainder of Lot 5882 (Map 537) of Land
Court Application 1069;
 
 
 
 
 
2.
81°
39'
62.00
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
3.
171°
39'
119.58
feet along Lot 714-B (Map 117) of Land Court Application 1069,
 
 
 
 
 
4.
81°
39'
224.88
feet along Lots 714-B and 714-A (Map 117) of Land Court Application 1069;
 
 
 
 
 
5.
171°
39'
30.00
feet along Lot 5884 (Map 537) of Land Court Application 1069;
 
 
 
 
 
6.
261°
39'
316.88
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
7.
351°
39'
119.58
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069;
 
 
 
 
 
8.
81°
39'
30.00
feet along the remainder of Lot 5882 (Map 537) of Land Court Application 1069
and along the North side of HECO Area One to the point of beginning and
containing an area of 19,608 Square Feet.





Exhibit A-4

